IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                      NO. PD-1429-14

                        KENNETH NEAL WALKER, Appellant

                                               v.

                                 THE STATE OF TEXAS

                                      NO. PD-1430-14

                            SHELLEY WALKER, Appellant

                                               v.

                                 THE STATE OF TEXAS

       ON APPELLANTS’ PETITIONS FOR DISCRETIONARY REVIEW
              FROM THE TWELFTH COURT OF APPEALS
                         SMITH COUNTY

       J OHNSON, J., delivered the opinion of the Court in which M EYERS, H ERVEY,
A LCALÁ, R ICHARDSON, and N EWELL, JJ., joined. Y EARY, J., filed a concurring and
dissenting opinion in which K ELLER, P.J., and K EASLER, J., joined.

                                        OPINION

      The state alleged that appellants, Kenneth and Shelley Walker, had immersed the feet of their
                                                                                                        2

granddaughter, Bridget, in hot water, causing her to suffer second-degree burns to her feet and

ankles. A jury found appellants guilty of injury to a child and sentenced each of them to 25 years’

imprisonment. The court of appeals affirmed the convictions.

        In their petitions for discretionary review in these consolidated appeals, the appellants

contend that the court of appeals erred in holding that the evidence was sufficient to sustain their

convictions. Specifically, appellants now assert that the jury’s conclusion that they intentionally

immersed Bridget’s feet in the hot water is based on the drawing of multiple unreasonable inferences

and is thus too speculative to give rise to any criminal liability in this case.

        Because we conclude that the evidence in this case can rationally be said to establish nothing

more than a mere suspicion of wrongdoing by appellants, the evidence is insufficient to prove that

either appellant engaged in the conduct at issue in this case–namely intentionally immersing Bridget

Walker in hot water. Therefore, we hold that no reasonable trier of fact could have found all the

elements of the offense of injury to a child beyond a reasonable doubt. We also hold that, given that

the evidence fails to prove beyond a reasonable doubt the commission of any criminal conduct by

either appellant, the convictions may not be reformed to any lesser-included offense. We therefore

reverse the judgments of the court of appeals and render judgments of acquittal.

                                             Background

        Appellants were charged with intentionally or knowingly causing serious bodily injury to a

child, Bridget, who was three weeks shy of her third birthday at the time of the alleged offense. See

TEX . PENAL CODE § 22.04(a)(1). The indictments alleged that appellants held Bridget in hot liquid,

thereby causing burns to her feet and legs. The jury instructions permitted the jury to convict each

appellant either as a primary actor or as a party to the offense. See id. §§ 7.01(a), 7.02(a)(2), (a)(3).

Appellants were both convicted of the offense after a consolidated trial, and they were each
                                                                                                      3

sentenced to twenty-five years’ imprisonment. The jury also made a finding that appellants had used

a deadly weapon, a hot liquid, during the commission of the offense.

        On direct appeal, appellants challenged the sufficiency of the evidence, but the court of

appeals rejected their challenges and affirmed their convictions. See Shelley Walker v. State, No.

12-12-00379-CR, 2014 WL 4637964 (Tex. App.—Tyler Sept. 17, 2014) (mem. op., not designated

for publication); Kenneth Walker v. State, No. 12-12-00378-CR, 2014 WL 4637963 (Tex.

App.—Tyler Sept. 17, 2014) (mem. op., not designated for publication). In its opinion upholding

Shelley Walker’s conviction, the court of appeals reasoned that “conflicting inferences may be drawn

from the evidence in this case—Bridget’s injuries are the result of (1) forced submersion, or (2) an

accident in which Bridget entered a bathtub containing scalding water and could not immediately

exit.” Shelley Walker, 2014 WL 4637964, at *14. The court further explained,

        It is undisputed that B.W. and [her brother] N.W. had not taken the Walkers’
        attempts at discipline seriously because the children would laugh when they were
        disciplined. It is also undisputed that the children had a history of playing with water
        in the bathrooms and had flooded Appellant’s bathroom the week before B.W. was
        injured. These facts, when viewed in light of the prosecution’s demonstration and
        testimony that B.W.’s burns were more consistent with forced submersion than an
        accidental burn, support the inference that, upon finding B.W. playing in Appellant’s
        bathroom with the water running and soaps thrown into the bathtub, Appellant
        disciplined B.W. by holding her feet in the scalding water.

Id. The court of appeals acknowledged the existence of some evidence that was “consistent with

[Bridget] diving out of the bathtub,” including the scratches on her leg and chest and the fact that the

shower door was off its track, and of the evidence showing that both appellants had health conditions

that “could have made the forced submersion of Bridget difficult,” but the court concluded that these

facts “do not render the jury’s verdict speculative.” Id. The court of appeals observed that the state

had presented evidence showing “that it would have been possible for Appellant to forcibly

submerge [Bridget] in scalding water because Appellant was mobile and able to move around.” Id.
                                                                                                                       4

The court of appeals concluded that it was bound to defer to the jury’s credibility and weight

determinations, and it upheld Shelley Walker’s conviction. Id.

        The appellate court relied on nearly identical reasoning in upholding Kenneth Walker’s

conviction, but it additionally noted in its separate opinion in that case that Shelley Walker had given

a statement to investigators indicating that Kenneth was “gone two to three minutes before [Bridget]

came into the living room with burned feet,” and this was an additional circumstance supporting the

inference that Kenneth, either on his own or with assistance from Shelley, had committed this

offense. See Kenneth Walker, 2014 WL 4637963, at *14.

        This Court granted review of the appellate court’s sufficiency analyses in these cases.1

                                                    Testimony

        Kenneth and Shelley Walker had moved into the rented duplex in Tyler in August of 2011.

The duplex had three bedrooms, two bathrooms, a kitchen, and a combined living-dining area. The

three bedrooms were accessible from a common hallway. One bathroom was in the master bedroom,

the other opened into the common hallway. The master bedroom was occupied by Shelley, the

Walkers’ seriously ill and disabled son Kendal Walker, Kendal’s wife Amanda Walker, and one of

Shelley’s grandchildren, Bridget Walker. Another bedroom was occupied by Kenneth, and the third

bedroom was occupied by the Walkers’ two grandsons, Toby, and Nicholas. There was a television

set in the living area and another in the boys’ room.



        1
           “The Court of Appeals erred in finding legally sufficient evidence in this case, and allows this Court to
reexamine the issue of factually sufficient evidence from Brooks v. State, 323 S.W .3d 893 (Tex. Crim. App. 2010).

        “The Court of Appeals erred in allowing a speculative verdict to stand in contrast to this Court’s instructions.”

          Because we hold that appellants’ second ground for review is dispositive in resolving their sufficiency
challenges, we do not consider their first ground for review, in which they urge this Court to overrule Brooks and
reinstate the law of factual sufficiency.
                                                                                                            5

        Because of abuse and neglect by their biological parents (Kenneth’s son Chris and Chris’s

wife), who were drug addicts, Kenneth and Shelley had legally adopted the three children. At the

time Bridget was burned (“the event”), Toby was six years old and went to school. Nicholas was

three years and 10 months old, and Bridget was 2 years and 11 months old. Bridget weighed about

28 pounds. According to medical records introduced at trial, Nicholas displayed Pervasive

Developmental Disorder (PDD-NOS), part of the autism spectrum.2 He was described by his aunt,

Amanda Walker, as being “very mean” and having a history of violence that included “[h]itting,

biting, kicking, throwing, [and] punching.” The violence was directed to anyone in his way, but

often at Bridget. Because of the violence, Nicholas was put on medication.

        Nicholas was also the instigator of much misbehavior, while Bridget was the follower. The

furniture was removed from his bedroom because he bounced on the beds, leapt from the dresser,

and urged Bridget to do the same. The children liked to play in the bathrooms, and they frequently

went into a bathroom, locked the door, then played in the tub, or blocked the sink and made it

overflow, or put their heads in the toilet, or stopped up the toilet, causing it to overflow. Nicholas

and Bridget would also get into the tub fully clothed and empty the shampoo bottles. They used the

step stool to get onto the sink counter and squeeze toothpaste over the sink and counter. Five or six

times, they had caused the tub to overflow with cold water. Because of that behavior, Kenneth had

installed locks high on the doors leading to the hall bathroom and the master bedroom. According

to Amanda, “[Nicholas] is the one that pulls Bridget in the bathroom and locks both of them in.

Bridget will try to open the door, but she can’t get it open.” She also stated that, whenever the

        2
           “Pervasive Developmental Disorder, Not Otherwise Specified (PDD-NOS) This mouthful of a diagnosis
applies to most children with autistic spectrum disorder. Children whose autism is more severe than Asperger’s
syndrome, but not as severe as autistic disorder, are diagnosed with PDD-NOS.”

http://www.webmd.com/brain/autism/autism-spectrum-disorders?page=2#2
                                                                                                                          6

children had been caught causing problems in a bathroom, they were always together. On a prior

occasion, Kenneth had had to “bust” the bathroom door to get the children out and, on another

occasion, had had to take the bathroom door off its hinges. There was no evidence of forcible entry

into the bathroom on the day of the event.

         Both Kenneth and Shelley had health issues. Based on medical records introduced at trial,

Kenneth had had a heart attack and a stroke. He also had a dual-chamber pacemaker, degenerative

discs in his lower back that necessitated facet injections,3 carpal-tunnel syndrome, extensive arthritis

in his right wrist, and significant numbness in his left hand. The third of three surgeries on his right

wrist was performed a few months before the event. At the time of the event, Kenneth was disabled

and did not work outside the home. Shelley was somewhat overweight and had deforming arthritis

in her feet and multiple chronic-pain issues for which she was on medications. She also had allergies

that at times decreased her ability to hear. She did not work outside the home.

         On the morning of the event, February 28, 2012, Amanda rose at 4:30 a.m. and left for work

before the others were awake. Shortly after 8:30 a.m., she began to get calls from Shelley. Because

she was assisting residents of the nursing home where she worked, and because she would be

disciplined for taking personal calls, she did not answer at first. When the calls became frequent,

she finally answered.4 Shelley told her that Bridget had burned her feet and asked what to do.


         3
           Facet joints are located between each set of vertebrae in the spine. They allow each vertebra to move against
the vertebra just above and just below it. Facet injections are used to reduce inflammation and swelling of tissue in and
around the facet-joint space.

         4
           According to one of the state’s witnesses, Detective Craig Shine of the Tyler Police Department (TPD), after
the event occurred sometime around 8:30 a.m., Shelley called Amanda, who was at her job in a nursing home. Shelley
ask Amanda what she should do. From an examination of Amanda’s telephone, Officer Shine established that Shelley
had called Amanda at 8:38, 8:41, 8:48, 8:51, 10:30, 10:49, 10:57, 11:04, and 11:10 a.m. There was no call at 8:58 a.m.
         In questioning the lead investigator, Det. Brock, the prosecutor indicated that the first call from Shelley was
placed at 8:38 a.m. and stated that the correct times were known from looking at Amanda’s telephone. (9 R.R. 48, 49).
He then slightly misquoted the times of the first four calls (8:37, 8:41, 8:47, 8:50) testified to by Detective Shine (8:38,
8:41, 8:48, 8:51) and added a call at 8:58, which was not on the call log testified to by Det. Shine. The prosecutor also
                                                                                                                      7

Amanda is not medically trained and did not know. At some time before 9:00 a.m., Amanda went

to her supervisor, who is a nurse, and asked what to do.                          She relayed her supervisor’s

instructions–call 9-1-1–then got permission to leave and clocked out at about 9:04 a.m.5 During the

last call before Amanda returned home, Shelley stated that Kenneth had already called 9-1-1. That

statement is supported by the testimony of the police dispatcher, who testified that the 9-1-1 call

from Kenneth came in at 8:55 a.m., and that of a paramedic who testified that the EMS unit was

dispatched at 8:56.6

         After the ambulance left with Bridget and Shelley, Kenneth, Amanda, and Nicholas remained

in the house. Forensic technicians arrived at an unknown time, but more than 30 minutes after the

event, and photographed the master bath and other areas of the house. The tub had not been drained.

The hot-water faucet was still open and was adding water in a stream described by several witnesses

as being pencil sized, and the water level had risen to the bottom of the overflow plate. Photographs

show that there were eight plastic bottles floating in the tub, that the outer shower door had been

displaced and was in the inner door’s track at the bottom corner of the opening, and that two small

pairs of underpants were on the floor close to the side of the tub. Photographs of Bridget taken at

the hospital show a long scratch on the left side of her thorax and another long scratch on the front

of her left thigh.



questioned Brock about the contents of an unrecorded interrogation of Amanda by Det. Nathan Elliott— at which Brock
was not present— and asserted that Amanda had stated that the first call was at 8:58 a.m. (9 R.R. 50). The interview on
which that claim depended was not introduced at trial, nor was there any indication that it had been recorded, nor did
the interrogator, Det. Elliott, testify.

         5
             The time was verified at trial by the testimony of Amanda’s supervisor, Debra Cremers.

         6
            At trial, the state made an issue of when Shelley first called Amanda, repeatedly stating that Amanda told a
TPD detective that the first call was at 8:58 a.m., thus proving that the W alkers had waited a half hour before seeking
medical help for Bridget. The interview on which that claim depended was not introduced at trial, nor was there any
indication that it had been recorded, nor did the interrogator, Det. Elliott, testify.
                                                                                                                    8

         Right after Bridget was burned, Kenneth turned the temperature on the water heater down

from the highest setting to the next lowest setting. The technicians later visited a second time to

measure the temperature of the water at the faucet. At the lower setting, the water at the faucet was

at 120º F. The technicians then reset the water heater to the highest setting, as it had been when

Bridget was burned, let it heat for 30 minutes, then tested the temperature at the faucet again. It was

up to 131º F. No one disputed that the water pooled in the tub at the time of the event would have

been at least slightly cooler, perhaps around 128º F.

         The state called Amanda as a witness. Much of the state’s questioning of Amanda required

hearsay as an answer: what Shelley told her at the time of the event, later that same day, and in the

days that followed. While some details differed, and were described by the state as being different

stories, there were only three stories, one from Kenneth and two from Shelley, one of which was

disavowed with an explanation. Kenneth’s version differed from Shelley’s affirmed version only

in where Shelley and Nicholas were when Bridget was burned, but no version of the event included

an assertion that either adult was in the bathroom when Bridget was injured. Except for the

disavowed statement, all versions related that the Walkers heard Bridget screaming before they saw

her or went down the hallway toward the master bath.

         With respect to the disavowed statement, Amanda testified that Shelley told her that Shelley

was going to say that she had been in the master bedroom with Nicholas folding laundry when she

heard water in the bathroom, tried to open the door, and called for Kenneth, who was in the living

room, when she couldn’t open the door.7 Shelley later confessed to Amanda and Det. Brock that she

had said that because Nicholas had a history of violence and she was afraid that, if he was found to


        7
           Shelley had folded laundry earlier in the day, a fact that was demonstrated by state’s exhibits that showed
folded laundry on the bed in the master bedroom.
                                                                                                   9

have seriously harmed his sister, he would be taken away. Once Shelley acknowledged that her

initial version was not accurate, the only variances in the sequence of events were whether Shelley

was in the green recliner in the living room or in the kitchen giving Nicholas his medication when

Kenneth heard Bridget crying and where Nicholas was when Bridget came down the hall crying.

       Amanda testified that she had been told that Shelley had put Nicholas and Bridget in the

boys’ room to watch TV. Sometime later, Kenneth heard Bridget crying and looked down the hall.

He saw Bridget and Nicholas coming out of Shelley’s bedroom. Bridget walked down the hall

saying, “I hurt my feet,” then climbed into Shelley’s lap. Nicholas said something similar. Bridget’s

feet were beet red up to just above her ankles and the skin was “bubbling up.” Amanda repeatedly

stated, in response to repetitive questions from the state, that Kenneth and Shelley had been

consistent in their statements all during their incarcerations. The lead investigator, Det. Michelle

Brock, disagreed. She testified that there were seven stories, but did not say in her testimony how

the stories differed enough so as to constitute different stories or who told each of the various

versions. Most of the differences that she noted were inconsistencies about where the family

members were when the event took place.

       At trial, the state’s theory was that one or both of the adults became angry and deliberately

immersed Bridget’s legs in the hot water as discipline for playing in the bathroom, suspending her

in mid-air with her feet in the water. Such a mechanism would result in uniform burning. Forcing

her feet onto the bottom of the tub would have caused sparing of her soles, a condition that was not

present.

       The defense theory was that the two children, once again, had locked themselves in the

bathroom and turned on the water in the tub. Because Nicholas was not burned, one could conclude

that he did not get into the tub. The water got too hot, and Bridget wanted out, but her exit was
                                                                                                    10

blocked, perhaps by Nicholas being “mean,” or perhaps because he was standing in the open area

throwing into the tub the bottles that were shown in photographs of the tub. All the while, the hot

water continued to flow into the tub, and Bridget “flamingo-ed,” taking one foot out of the water at

a time in an effort to alleviate the pain. In her desperation, she grasped the lower edge of the shower

door, pulling it off its track, and dragged herself over the track onto the bathroom floor, scratching

herself on the metal edge of the track.

       Among the witnesses who testified at trial were three physicians. State’s witness Dr. Wolf

is board certified in surgery and specializes in burn treatment. He first saw Bridget at Dallas

Parkland Hospital the day after the event and continued to treat her while she remained in Dallas.

His knowledge of her medical history was from notes in the hospital charts. The notes were taken

by one of Dr. Wolf’s residents. The version of the event that was taken from those notes, which Dr.

Wolf related in court, is unlike any other version given to anyone and asserts that Shelley was

attending to a child, other than Bridget, who was screaming and that Bridget was found in the tub.

       Dr. Wolf testified that the burns were “fairly uniform with a straight line across on the

ankles.” The soles of Bridget’s feet were burned to the same degree as the rest of the burns. The

burns are partial thickness burns that would normally heal in 10-14 days without permanent marks.

Dr. Wolf told the prosecutor that he would not expect a child with such burns to walk, but during

cross-examination agreed that it would have been possible for Bridget to walk down the hall to get

the attention of her parents.

       When queried about the temperature required to cause Bridget’s burns, Dr. Wolf testified that

medical tables indicated that, at 131º, immersion in water for 10 to15 seconds would cause such

burns and, allowing for the relative thinness of a child’s skin, Bridget’s burns would have occurred

after perhaps 12 to18 seconds at 129º. There was extensive discussion of the significance of the lack
                                                                                                                       11

of splash marks on Bridget’s legs. Dr. Wolf testified that, at 131º, even a thrashing child would be

unlikely to show splash marks because splashed water would cool rapidly and be at a temperature

sufficiently lower than 131º so that it could not burn skin and cause a splash mark. He agreed that,

in the temperature range at issue, the lack of splash marks neither proved nor disproved intentional

injury.

          Dr. Wolf testified that the two long scratches on Bridget’s body, which he had not noticed

when he treated her but saw in a photograph at trial, were quite recent and were consistent with a

child sliding over the metal track of a sliding shower door, but noted that “there are other

explanations that are as possible.”

          At first, Dr. Wolf asserted that Bridget’s feet sustained identical burns, but later agreed that,

at least as shown in some photographs, the burn on her left leg was “somewhat” higher than on the

burn on her right leg. The tub in the master bath had the drain on the right. Given the fact that tubs

slope toward the drain and the water is therefore slightly deeper at the drain end, and given that

Bridget’s left leg showed a slightly higher burn mark than her right leg, the pattern of burning

indicates that Bridget would have been facing out toward the shower door as opposed to facing the

back wall of the shower enclosure. Dr. Wolf’s conclusion about the burns was that Bridget “was

unable to get out of the water . . . for a prolonged period of time, however that occurred.” In

response to a defense question that stated, “Now, because her feet were burned on the bottom,

obviously, that means she was probably moving around in the bathtub; isn’t that true?” He stated,

“That is true.”

          The parties agreed that sparing8 can be indicative of forced immersion. Because sparing was


          8
            “Sparing” occurs when a section of skin is not directly in contact with the hot liquid, e.g., when the sole of
the foot rests on the bottom of the liquid’s container. Sparing produces a less severe burn. 6 R.R. 135-139.
                                                                                                      12

not present, the state argued that the only option left that could explain Bridget’s injuries was

forcible immersion by suspending Bridget in the hot water. The defense, by contrast, suggested that

the lack of sparing was a likely indicator of an accidental burn.

        Q (by defense) So if it’s very unlikely that she was forced or held in that tub, we’re
               kind of back to square one, aren’t we?

        A (by Dr. Wolf) It’s unlikely she was forced or held to the bottom of the tub. It
              doesn’t mean that she wasn’t put into the tub.

        Q       Are you trying to say that she was elevated for 10 to15 seconds?

        A       I don’t know.
                                              ...

        Q       You would actually have to hold her and restrain her for up to 15 seconds.

        A       That’s correct.

        Q       That is very unlikely, isn’t it?

        A       It is as plausible as anything else.

6 R.R. 142, 162.

        Dr. Wolf agreed that he knew nothing about the Walkers’ health issues. When informed of

those issues and when asked if he would be surprised that Kenneth was being accused of harming

Bridget by suspending her in the water, his response was, “So, you’d really have to try with those

medical conditions.” He conceded that “you’d have to be pretty dang strong” and that it would be

“pretty difficult” “to hold a 30-pound child still in water . . . for at least 10 to15 seconds.” Dr. Wolf

offered an alternative–the water was sixteen inches deep instead of four inches, which would require

less bending by the person holding Bridget in the water–but conceded that he had no evidence of
                                                                                                                    13

deep water.9

         In response to a question by the prosecutor, Dr. Wolf agreed that forced immersion with the

observed result required that the child’s knees be held straight so that the child could not lift her feet

up and so that the child could not thrash around, which would result in a lack of splash marks.

Again, he stated that splash marks are neither indicative nor not indicative of forced immersion.

         Q (by defense) Sorry, Doctor. Just very briefly. If a detective in this case, part of the
                reason they brought charges is because they specifically cite lack of splash
                marks as being a sign that she was forcibly immersed, that would be
                incorrect?

         (Objection)

         A        Yes. So I saw–I’ll repeat my testimony that in this case, it doesn’t either–it
                  doesn’t either indicate nor refute whether this was forceful.

         Q        So certainly should not be a sign that says this is, in fact, child abuse, correct?

         A        That is correct.

6 R.R. 175-76.

         Dr. Wolf concluded that the “most probable” explanation was forced immersion, but

acknowledged that there could be other mechanisms.

         State’s witness Dr. Cox is a pediatrician who headed a child-abuse team at Dallas Parkland

Hospital. When asked about his involvement in Bridget’s treatment, he stated that he “kind of

looked at her, briefly talked to her grandmother, who was at the bedside, examined Bridget,” and

took some photographs while Bridget was in the ER as part of his documentation of her injuries.

He followed Bridget when she was transferred to the burn unit. He “examined her again, evaluated

her again, [and] took more photos . . ..” 10 R.R. 13. He saw Bridget on February 28 and 29, but did


         9
          The evidence showed that the tub was thirteen inches deep at the rim, thus Dr. W olf’s hypothetical involving
16-inch-deep water would have been impossible.
                                                                                                                14

not follow-up after then. 10 R.R. 53. He noted the scratches and some bruises and testified that he

“was very concerned” about possible child abuse. 10 R.R. 16. He also testified that he “was not

overly concerned.” 10 R.R. 45.10

        Dr. Cox testified that he saw no grasp marks that indicated that Bridget had been restrained

forcefully.

        Q         See any hand marks, hand prints, anything like that that [sic] led you to
                  believe she was forcefully held?

        A         I didn’t [see] any specific pattern injuries. She had bruises around her knee
                  and hip but not any specific grasp mark, no.

        Q         Nothing looked like where she’d been grasped and held, correct?

        A         Not any particular pattern to her injury, no.

10 R.R. 95-96.

        On the evening of February 29, he spoke with the Walkers and took a history of the event,11

but deemed the context of the event, including the Walkers’ physical conditions and the issues with

Nicholas, “not part of the assessment of the pediatrician evaluating a 35-month-old.”

        Q         Okay. Did you ever stop and consider and factor in and see–and consider if
                  these people were even physically capable of doing what you have theorized
                  they’ve done?

        A         My assessment was based on the pattern and the child. I don’t do any test on
                  the adult who caused the injuries, no.

        Q         Okay. So you don’t know, don’t have any idea what their physical
                  capabilities are?

        A         Don’t have any specific knowledge, no, sir.


        10
            Dr. Cox testified that Bridget could not walk when she was admitted to Dallas Parkland, but there is no
evidence that she was given the opportunity to do so and could not.

        11
             10 R.R. 14-15.
                                                                                                                 15

        Q        So I’m assuming you believe–was it both Shelley and Kenneth Walker that
                 participated in this?

        A        What I know is they were both home. I don’t know who caused the burns, I
                 just know both grandparents were home at the time the injuries happened,
                 based on their history.

10 R.R. 72-73.

        Dr. Cox also explained how he thought the injury was inflicted.

        Q        Okay. And if that child is getting out feet first–we can use State’s
                 Exhibit–the child is getting out, has got scratches on her front, if, according
                 to your theory, Shelley or Kenneth Walker would be in front, and the child
                 would be held like this (indicating)?

        A        I would expect the child would be held in a different way than what you’re
                 portraying. They would use their body to hold her torso.

        Q        Okay.

        A        So their back to her torso would be the most likely,12 and then holding right
                 below her knees to keep her feet still as they submerged her feet in the water.

        Q        And she’s not going to be kicking, doing any of that, squirming?

        A        You can use your body to try and hold her still, yes, sir.

        Q        Okay. Leaning over the tub, down like this, all right, that’s–and holding her
                 steady?

        A        Yes, sir.

        Q        Okay. And that’s the most plausible theory you have?

        A        Well, I wasn’t given any plausible history, but imagining, based on the
                 pattern of the burns, I think that’s the best explanation.

10 R.R. 77-78.

        Contrary to the opinion of Dr. Wolf, Dr. Cox testified that lack of splash marks was an


        12
            It is physically impossible to accomplish the purported action using the position Dr. Cox described. W e
assume that he meant to say that the child’s back would have to be pressed to the adult’s torso.
                                                                                                             16

important factor in his determination that the scalding was intentional. He was shown an article in

the Journal of Pediatrics, which he acknowledged as being a highly regarded medical journal. He

acknowledged having read the article in question, which was, at least in part, the basis for the

opinions of the other two doctors that the splash marks were not relevant to this case because the

water was not hot enough for flash burns. He still stated that the water was hot enough to cause

splash marks but then testified that he did not know what water temperature was required to create

splash marks or the length of immersion at the known water temperature required to produce

Bridget’s burns. He also denied any possible alternative to forced immersion and stated, “Her

pattern of burns, no, couldn’t be accidental. It’s just flat out non-accidental.”13 However, he also

testified, “I don’t know exactly who did it. I don’t have enough information to say who did what,

just that she sustained forced immersion burns, I can’t say who did it or how it occurred exactly.”

10 R.R. 94.14

        The testimony of defense witness Dr. Lawrence indicated that he is board certified in family

medicine, specializes in child abuse and burns, has treated hundreds of children with burns, and

trains medical residents in child abuse and burns. His undergraduate degree is in mechanical

engineering, and he is knowledgeable in the area of bio-mechanical issues. His only other

appearance in court as a witness in a case was as a state witness involving an intoxicated patient that

he had treated in the ER. He stated that he had agreed to testify for the defense in this case only after

about 10 hours of document review and, after agreeing to testify, had spent about 20 more hours

reviewing almost 700 pages of documents, including among other documents, CPS reports, police


        13
             He conceded that children can scald themselves. 10 R.R. 54.

        14
          “W hat I know is they were both home. I don’t know who caused the burns. I just know both grandparents
were home at the time the injuries happened, based on their history.” 10 R.R. 73.
                                                                                                   17

reports, medical records for Kenneth and Shelley, over 100 photographs of the house and Bridget’s

injuries, and Dr. Cox’s deposition. In his opinion, the family’s history is the most important aspect

of determining whether abuse occurred. 10 R.R. 120. After reviewing the documents, he concluded

that the injury to Bridget “was certainly an accident.” 10 R.R. 129.

        In accord with Dr. Wolf, Dr. Lawrence agreed that the burns required immersion for 10 to

15 seconds and that the burns could have been inflicted by forced immersion or by the child walking

around in the water. In accord with Dr. Cox, he agreed that, at 131º F., the most plausible way that

forcible immersion could have occurred was to turn the child’s face away because a child threatened

with pain “would do everything they can, including biting, if they’re facing you.” 10 R.R. 188.

        In support of the defense theory of the case, Dr. Lawrence explained the physics of lifting

weights; holding a 30-pound weight produces 30 foot-pounds of pressure on a human back if held

one foot away from the body, 60 foot-pounds of pressure if the weight is two feet from the body, and

so on. 10 R.R. 190-91. Because neither Kenneth nor Shelley were burned, he concluded that they

were not in the tub. 10 R.R. 192. Therefore, if one of them had suspended Bridget in the water, that

person would have had to hold Bridget at some distance away from that person’s body. Dr.

Lawrence also agreed that, to burn a child’s feet in hot water, the child’s legs have to be held below

the knees. 10 R.R. 184. He testified that a squirming, twisting, thirty-pound weight would be very

difficult to control in mid-air, even without the requirement of forcible straightening of the child’s

legs.

        Dr. Lawrence further testified that, if the 30-pound weight is a child who is struggling, the

stress on the back rises quickly, perhaps upward of 60 foot-pounds of stress, and holding such a child

would be difficult for a man like Kenneth. 10 R.R. 191. Given Shelley’s physical problems, it

would also be difficult for her. 10 R.R. 193.
                                                                                                   18

       Dr. Lawrence stated that a person with problems in the lower back needs to keep lifted

objects close to the body to decrease strain on the back. 10 R.R. 234. Holding the weight away from

the body transfers mechanical stress from a “distribution of muscles” to the same stress on only a

few muscles. In addition, the child had to be held exactly at the same height for the entire period of

immersion. If the child had been moved up and down while suspended, the severity of the burns

would not be uniform, as the top of the burned area would not be immersed for the entire 10 to 15

seconds and would therefore display burns of a lesser severity, producing a gradient of second-degree

burns on the parts of the foot that were constantly under water and first-degree burns at the top of

the burned area, which would have been immersed intermittently. 10 R.R. 185. He concluded that

such a scenario does not comport with the observed injuries.

           During direct examination, Dr. Lawrence described how the burns could have occurred

accidentally. He agreed with the suggestion that the children might have locked themselves in the

bathroom, as they had done several times before. Based on the physical evidence and his experience,

he suggested that one possible way that Bridget’s burns could have occurred was that one of the

children put the rubber stopper in the drain hole, and one of the two children turned on the hot-water

faucet. Because Nicholas was not burned, and therefore was not in the tub, that child was probably

Bridget.

       He further stated that, when first turned on, hot-water faucets put out cool water, and the

temperature of the water gradually increases as the cool water that was standing in the pipes that

connect the water heater to the faucet runs into the tub and is followed by heated water. Because the

bottom of the tub slopes, the water initially pools around the drain, then spreads up and out toward

the back of the tub. The cooler water is pushed toward the back of the tub, and for a time that area

remains cooler than the area near the faucet, but eventually it becomes very hot. As the temperature
                                                                                                                          19

rose, Bridget may have retreated to the higher end.

         At some point, Bridget may have recognized that the water was burning her and tried to get

out. The pictures of the tub that are in the record show that the tub had a sliding shower door and

that the opening was at the faucet end. Those pictures also show a goodly number of bottles floating

in the water near the faucet, and the children had an extensive history of throwing bottles and other

objects15 into the tub when they played in it. Bridget may have gone to the opening in the shower

door to get out, but found Nicholas standing in the opening, throwing bottles, and blocking the

opening. Nicholas may not have realized how hot the water was and that Bridget needed to get out

quickly.

         While blocked, Bridget may have moved around, possibly flamingo-ing–raising one foot out

of the water, then changing feet–until she was able to grasp the bottom of the outer shower door,

pulling it into the track of the inner door. Using that leverage she would have been able to pull

herself over the rim of the tub, scratching her chest and thigh on the shower-door track as she did

so.

         Dr. Lawrence was asked about his opinion about putting locks on the bathroom doors.

         Q         Okay. Having actual locks on the door, was that significant to you when you
                   saw that?

         A         Absolutely. It told me that the children had a problem with getting in the tub
                   and that the parents were diligent in finding mechanisms to keep them from
                   getting into that tub.

         Q         Now, let’s be clear. You’re not telling this jury that there was not some
                   neglectful supervision involved here; is that true?



         15
             State’s exhibit 41 shows the faucet end of the tub. Floating in the water are eight plastic bottles and one face
cloth. State’s exhibit 71 shows the faucet end of the tub after the tub was drained. Seven plastic bottles and one face
cloth are laying on the bottom of the tub. Missing is a Baby Magic bottle that is seen floating in State’s exhibit 41.
                                                                                                                         20

         A         No. There–there was not good supervision on this particular morning.

10 R.R. 199.

Dr. Lawrence’s medical opinion was that Bridget’s injuries were accidental.

         The state called as a witness the lead investigator, Det. Michelle Brock, who testified about

the interrogations of Amanda, Kenneth, and Shelley, her inspection of the Walkers’ home, and her

investigation of the allegations against the Walkers. The investigation began after CPS contacted

Det. Brock. 9 R.R. 43.

         Det. Brock’s testimony about her investigation began with her account of what Amanda told

her and what Amanda told Det. Elliott, who told Det. Brock what Amanda had said. 9 R.R. 47-52.

She continued her testimony with a description of her tour of the Walkers’ home, sponsoring a

number of photographs of the home as State’s exhibits 49-71. 9 R.R. 55-60. She also sponsored the

admission into evidence of the two video interrogations of Kenneth and the two interrogations of

Shelley, state’s exhibits 72-75, and the transcriptions of those interrogations, state’s exhibits 72A,

73A, 74A, and 75A. All four interrogations were played for the jury.16 The next section of Det.

Brock’s testimony was about the contents of the video interrogations and her personal reaction to

them. 9 R.R. 61-81. In response to a question from the state, she testified that hot water is a deadly

weapon. 9 R.R. 83.

         On cross-examination, Det. Brock stated that she had been a detective for four years and that

         16
             W ithout explanation, the transcripts contain five notations of “(redacted portion).” In the video of the first
interrogation of Shelley, there are three such notations. In each case, the sound is missing during questioning. State’s
exhibit 72, 14:34:11-14:34:30, 14:38:24-14:38:31, 14:44:28-14:44:39. W hen the video of the second interrogation of
Shelley is viewed, that notation also occurs when the sound is missing. The video shows Det. Brock writing on her note
pad, tearing it out of the binding, and turning it so Shelley can see it. The gap appears to contain some discussion about
the writing. State’s exhibit 75, 11:53:50-11:54:40. The second video interrogation of Kenneth contains one such
notation, and again, the audio portion is missing. Det. Roberts is cut off mid-sentence. State’s exhibit 74, 15:14:47-
15:15:22. Leaving Kenneth alone, Det. Brock exits at 15:25:59, stating, “If you’ll hang tight for me real quick, I’ll make
sure we’re done.” Before she returned, the video ended at 15:54:04. Id. It is unclear whether the audio portion was
intentionally silenced or the audio system malfunctioned.
                                                                                                   21

this was the first time she had come to court to testify about immersion burns. Defense counsel

asked what led her to believe that the Walkers had injured Bridget.

       Q        Okay. Then please tell this jury what information you had, other than what
                you’ve heard from other people, what physical evidence, studies did you have
                that led you to believe that this–something had occurred that was the fault of
                Shelley and Kenneth Walker?

       A        We had injuries to Bridget. She’s incapable of making those injuries.

9 R.R. 97.

       Det. Brock conceded that, in the arrest affidavit on which the arrest warrants for the Walkers

were based, she wrote that the lack of splash marks were a clear indicator that Bridget legs had been

deliberately scalded. At trial, she equivocated. She testified, “I believe that splash marks could be

indicative of either it being accidental or non-accidental. It could go either way.” Later, she said,

“Because it could indicate either. It’s a clear indicator. It can indicate that she was burned within

an immersion situation.” She also stated, “I believe that she was forcefully immerged [sic].” She

did not know how hot the water was at the faucet or that, regardless of where the temperature of the

water was obtained–the water heater or the tub faucet–the water was not hot enough to produce

splash marks.

       Det. Brock agreed that Bridget, because of being almost three years old and small, could not

step into the tub one foot at a time, but also asserted, based on her training and experience, that

“[t]echnically, a child that small is not going to be able to get into the bathtub themselves anyway.”

When asked if she had questioned any of the Walkers about Bridget’s ability to get into the tub by

herself, Det. Brock agreed that such information would be important. But she also discounted

information from Amanda that the two children had flooded the bathrooms in the past and

disapproved of the Walkers’ choice to place locks on the bathroom doors in order to prevent more
                                                                                                                      22

floods.17

         On re-direct examination, the state asked Det. Brock why she had chosen to arrest both

Walkers. She responded that, based on the evidence, she could not rule either one of them out. Det.

Brock also stated that, based on the type of injuries that Bridget had, Bridget’s age, and Det. Brock’s

personal opinion that the Walkers had a high frustration level from caring for these

children–evidenced by the locks on the doors and Nicholas’s ADHD and autistic issues, it was her

opinion that both Walkers “were capable of doing it.”

         In response, defense counsel asked Det. Brock whether, in her view, appellants were guilty

of injury to a child even if they had not been present at the time of Bridget’s injury. She responded,

“They were still in the care, custody, and control of Mr. and Mrs. Walker.”

         Defense counsel also asked about Det. Brock’s knowledge of the family’s medical issues:

Kenneth’s heart attack, dual-chamber pacemaker, stroke, and back problems, and Shelley’s arthritis

and chronic pain. Det. Brock did not consider those issues important.

         Q        And did you factor any of that into whether or not either Shelley or Kenneth
                  was capable of doing this?

         A        I don’t think it’s a–I don’t think it’s relevant. They’re able to–they’re mobile.
                  They’re able to walk around.

9 R.R. 128.

         Defense counsel extensively questioned Det. Brock about her explanation of the event. He

asked if Nicholas could have blocked Bridget’s exit from the tub. At first, she stated that “Nicholas


         17
            Det. Brock opined that, instead of creating physical barriers, the W alker should have done what she had done
with her only child, who was ADHD.
         Q         And you’re telling me that child never got out of your sight?
         A        No. I watched him all the time.
         Q        All the time, 24 hours a day?
         A        W hen he was not in school, yes.
9 R.R. 105-10.
                                                                                                                    23

is just as little as Bridget. I just don’t see him being able to forcefully hold her in there.” Counsel

reminded her that he was asking about blocking, not holding her down. At first, Det. Brock said, “I

don’t believe he could do that,” but then conceded that he could. She also conceded that her

assertion that one or the other of the Walkers had injured Bridget because they were frustrated with

Nicholas was her personal position and was not supported by her investigation or the evidence.

         The state briefly addressed the absence of any interview by Det. Brock, or any one else, of

Bridget herself.18

         Q (by state) How long has it been since you’ve seen Bridget since this investigation?

         A          I believe it’s probably been the end of March.

         Q          All right. Did you see her–after you interviewed the defendants, did you see Bridget?

         A          I did.

         Q          All right. Was she able to walk when you saw her?

         A          She was not.

9 R.R. 82-83.

         On further questioning, Det. Brock conceded that Bridget “was sedated a lot of the time when

I called up there to Parkland.”19 9 R.R. 150.

                                                 I. Applicable Law

         The federal Constitution requires that a criminal conviction be supported by evidence

“necessary to convince a trier of fact beyond a reasonable doubt of the existence of every element

of the offense.” Jackson v. Virginia, 443 U.S. 307, 316 (1979). In reviewing a conviction for the


         18
              Based on the record, no one talked to Nicholas, either.

         19
             Five days after the event, Bridget climbed over high rails on her hospital crib and was found lying on the
floor with a bump on her head.
                                                                                                      24

sufficiency of the evidence, a Court must ask “whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Id. at 319; see also Adames v. State, 353 S.W.3d 854, 860 (Tex.

Crim. App. 2011).

        The jury is the sole judge of credibility and weight to be attached to witness testimony.

Jackson, 443 U.S. at 319 (it is the fact finder’s duty to “fairly [ ] resolve conflicts in the testimony,

to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.”). When

the record supports conflicting inferences, we presume that the jury resolved the conflicts in favor

of the verdict and therefore defer to that determination. Temple v. State, 390 S.W.3d 341, 360 (Tex.

Crim. App. 2013).

        A reviewing Court must permit juries to draw multiple reasonable inferences from facts, so

long as each is supported by the evidence presented at trial. Id.; see also Hooper v. State, 214
S.W.3d 9, 16-17 (Tex. Crim. App. 2007) (courts of appeals should “determine whether the necessary

inferences are reasonable based upon the combined and cumulative force of all the evidence when

viewed in the light most favorable to the verdict.”). But, as this Court explained in Hooper, the jury

is “not permitted to come to conclusions based on mere speculation or factually unsupported

inferences or presumptions” because doing so is not sufficiently based on facts or evidence to

support a finding of guilt beyond a reasonable doubt. See id. at 15; Temple, 390 S.W.3d at 360; see

also Gross v. State, 380 S.W.3d 181, 188 (Tex. Crim. App. 2012) (“Juries are permitted to draw

reasonable inferences from the evidence, but they are not permitted to draw conclusions based on

speculation.”). “Speculation is mere theorizing or guessing about the possible meaning of facts and

evidence presented.” Hooper, 214 S.W.3d at 16. “A conclusion reached by speculation may not be

completely unreasonable, but it is not sufficiently based on facts or evidence to support a finding
                                                                                                       25

beyond a reasonable doubt.” Id.

        A conviction that is based upon juror speculation raises only a suspicion of guilt, and mere

suspicion is inadequate to satisfy the constitutional sufficiency standard that requires proof beyond

a reasonable doubt. See Winfrey v. State, 323 S.W.3d 875, 882 (Tex. Crim. App. 2010) (“[i]f the

evidence at trial raises only a suspicion of guilt, even a strong one, then that evidence is insufficient”

to sustain the conviction) (quoting Urbano v. State, 837 S.W.2d 114, 116 (Tex. Crim. App. 1992)).

Thus, “[i]f, given all of the evidence, a rational jury would necessarily entertain a reasonable doubt

as to the defendant’s guilt, the due process guarantee requires that we reverse and order a judgment

of acquittal.” Swearingen v. State, 101 S.W.3d 89, 95 (Tex. Crim. App. 2003).

                                              II. Analysis

        In order to uphold appellants’ convictions in these cases, this Court must conclude that there

is a sufficient factual basis upon which a rational jury could have concluded that appellants

intentionally or knowingly caused Bridget serious bodily injury by forcibly immersing her in scalding

water. See TEX . PENAL CODE § 22.04(a)(1). After reading the record and viewing the evidence in

the light most favorable to the verdict, we conclude that the evidence in this case would “merely

raise[] a suspicion of guilt” amongst rational jurors and thus is insufficient to support a conviction

for injury to a child beyond a reasonable doubt. See Winfrey, 323 S.W.3d at 882.

        While many of the witnesses set out what they believed had happened, none of the nineteen

witnesses could testify as to what actually happened, who was present when the injuries occurred,

or who was at fault. Their various opinions were based on factors derived from training and prior

experience combined with the nature of the burns. What a rational jury could have determined

beyond a reasonable doubt is only that, at around 8:30 a.m. on February 28, 2012, Bridget suffered

second-degree burns on her lower legs while her legs were immersed in hot water in the Walkers’
                                                                                                                    26

master-bedroom bathtub.

       The primary evidence relied upon by the state in this case was the expert testimony which

suggested, but did not rise to the level of proving beyond a reasonable doubt, that Bridget’s burns

were intentionally inflicted. When asked by the state whether he could tell if a burn injury had been

inflicted intentionally or accidentally, Dr. Wolf answered that he could describe the “depth of the

injury” and “the likely circumstances [ ] by which it occurred,” but he did not suggest that he could

positively identify the particular type of injury in this case as being accidental or intentional.

       In response to the prosecutor’s questioning about the hypothetical ways in which Bridget’s

injury could have been sustained, Dr. Wolf stated that it was “improbable” that Bridget had

accidentally crawled into the bathtub “by herself,” turned the water on, and remained standing there

for the ten to fifteen seconds that it would have taken for the burn to occur because “it would hurt

while it was going on, and it would take a fairly long time.” Based on his common-sense assessment

that Bridget, on her own, would have gotten out of the bathtub before sustaining such burns to her

feet, Dr. Wolf suggested that the injury was “more probably [sic] with a non-accidental injury.”

       But this assessment by Dr. Wolf was based on a hypothetical situation in which he assumed

that (1) Bridget was by herself in the bathroom and (2) she was physically capable of getting out of

the bathtub as soon as she realized that her feet were burning.20 Neither of these assumptions was


       20
           This hypothetical was put forth by the state as follows:
       Q (state): W ould it be consistent with— you know, would you expect a three-year-old just to stand
       there in 131-degree water?
       A (Dr. W olf): No.
       Q         By themselves, just stand there in water, would you expect that?
       A         No. And I don’t think I need to be a doctor to make that conclusion either.
       ...
       Q         W ould it be consistent with a three-year-old crawling into the tub by herself and turning on
                 the hot water by herself and just standing there?
       A         That’s improbable. . . . It’s un— it’s the— in all probability this is a non-accidental, because
                 a child would not typically stand in water that could scald her to this degree for 10 to 15
                 seconds without some struggle to get out and some signs thereof.
                                                                                                      27

established by the facts in the record. To the extent that the jury relied on Dr. Wolf’s testimony as

a basis for concluding that Bridget’s burns were intentionally inflicted, the jury would have been

required to speculate as to whether (1) Bridget was physically capable of quickly exiting the bathtub

on her own in less than 15 seconds after realizing that her feet were burning, and (2) that no one,

including Nicholas, was blocking or slowing her exit from the bathtub. Because the assumptions

underlying Dr. Wolf’s opinion in this case were not supported by the evidence, even if his testimony

is viewed in a light most favorable to the verdict, it cannot rationally be said to establish intentional

injury beyond a reasonable doubt under the actual circumstances.

        Moreover, defense counsel’s questioning on cross-examination that addressed the particular

facts of this case caused Dr. Wolf to qualify the opinion he had provided on direct examination.

Defense counsel asked Dr. Wolf about the fact that the burn on Bridget’s left leg was slightly higher

than the burn on her right leg and whether that might be consistent with a child who has walked

toward the tub drain on her own and is trying to get out of the tub. Dr. Wolf agreed that that was

“conceivable.” He also agreed that the fresh scratches on Bridget’s body were possibly sustained

when she tried to crawl out of the tub. Defense counsel noted those two pieces of evidence, then

asked Dr. Wolf whether it was still his opinion that the evidence suggested non-accidental injury.

Dr. Wolf refined his opinion to say, “So my contention is that she was—she was unable to get out

of the water—for a prolonged period of time, however that occurred.”

        Defense counsel also elicited a statement from Dr. Wolf that it was true that the fact that

Bridget’s feet were burned on the bottom “means she was probably moving around in the bathtub,”

as opposed to having her feet forced to the bottom of the tub by someone holding her down, which



6 R.R. 115-16.
                                                                                                      28

would have produced sparing. Thus, on cross-examination, Dr. Wolf appeared to revise the opinion

he gave on direct examination, and instead indicated that, although it was clear that Bridget had been

unable to quickly exit the bathtub, thereby suffering burns, the reason for her inability to quickly exit

the tub—whether it was the product of a mere accident or the result of someone forcing her into the

tub or keeping her from getting out of the tub—was not clear. Dr. Wolf also stated that he did not

know the mechanism of the burns, only that Bridget could not get out of the water quickly enough

to avoids burns, “however that occurred.”

        When asked whether, given the lack of sparing and the uniformity of the burns, Bridget must

have been suspended in the water, Dr. Wolf answered, “I don’t know. All I can tell you is she had

burns straight across the top, right, which is indicative of an immersion and has a uniform burn

that—what is—there is no sparing, as you’ve demonstrated[.]”

        Viewing the entirety of Dr. Wolf’s testimony in a light most favorable to the jury’s verdict

and considering his uncertainty as to both the nature of the injury—accidental or intentional—and

the mechanism of the injury, we conclude that this testimony would have necessarily called for

speculation by the jury and, therefore, a rational jury could not have relied on this testimony as a

basis for concluding that appellants intentionally caused Bridget’s injuries.

        Aside from the testimony of Dr. Wolf, the only other evidence that could be said to prove that

appellants intentionally injured Bridget was the testimony of Dr. Cox. Compared to Dr. Wolf’s

testimony, Dr. Cox’s was more definite in opining that Bridget’s injury was non-accidental. Like

Dr. Wolf, Dr. Cox suggested that, had Bridget accidentally gotten into the water, she could have

“easily climb[ed] out” before sustaining such burns, and thus the fact that she was burned was

suggestive of forcible immersion. In reaching this conclusion, Dr. Cox, like Dr. Wolf, necessarily

assumed that Bridget would have been able to get out of the bathtub quickly enough—within 10 or
                                                                                                     29

perhaps 15 seconds at the estimated water temperature—to avoid being burned had she been

unrestrained by either appellant.

        But Dr. Cox did not base his opinion on the particular facts of this case; he acknowledged

in his testimony that he did not know how hot the water was (or, therefore, how long it would have

taken for Bridget to sustain second-degree burns), nor did he know the shape or dimensions of the

bathtub or bathtub door. In addressing the particular features of Bridget’s injuries that led him to

conclude that this was an intentional injury, Dr. Cox stated that Bridget’s burns were “very

symmetric” on both feet; “very uniform” as to depth; there was a distinct “water line” between the

burned and unburned skin; and there was a lack of splash marks.

        Dr. Cox relied both on the distinctiveness of the water line and the lack of splash marks to

suggest that, had Bridget been unrestrained and splashing around in the hot water while trying to get

out of the tub, this motion would have produced “waves” of water that would have reduced the

evenness of the water line and would further have produced splash burns on her legs. The difficulty

with Dr. Cox’s opinion in this regard, however, is that, again, he formed it without knowing the

crucial fact that the undisputed maximum temperature of the water coming from the faucet would

not have been hot enough to cause these types of “wave” or “splash” burns. Dr. Cox did admit that

the likelihood of splash burns “would depend on the water temperature” and that he “had no direct

knowledge of the water temperature.” The record further shows that, in forming his expert opinion

in this case, Dr. Cox had estimated the water to be between 135 and 140 degrees, which was well

above the established maximum temperature of the water in this case.

        Because Dr. Cox’s expert opinion was based, in part, on an assumption about a water

temperature that is inconsistent with the facts in this case, we conclude that a rational jury could not

have relied on Dr. Cox’s opinion as a basis for determining that appellants intentionally caused
                                                                                                    30

Bridget’s injuries.

       Dr. Cox also conceded that Bridget “either was in there accidentally and was walking around

on her own, or . . . she was forcibly submerged in this hot water and held, but elevated.” Although

Dr. Cox ultimately concluded that the burns were “non-accidental,” he acknowledged that there were

no bruises or grasp marks to suggest that Bridget had been forcibly immersed.

       The legal sufficiency standard of review does not require us to decide “what happened”; we

only have to be satisfied that a jury could rationally answer that question for themselves beyond a

reasonable doubt. Merritt v. State, 368 S.W.3d 516, 527 (Tex. Crim. App. 2012) (stating that an

appellate court acts improperly “as a thirteenth juror when it speculate[s] and focuse[s] on the

existence of a reasonable hypothesis inconsistent with the guilt of the accused”).

       This case turns on the reliability of the expert witness testimony to establish how the child

was injured and whether those injuries were intentionally inflicted. We have previously considered

the reliability of scientific evidence when answering whether that evidence could be legally sufficient

to support a conviction. Winfrey v. State, 323 S.W.3d 875, 882-84 (Tex. Crim. App. 2010). In

Winfrey, the State relied upon a dog-scent lineup to prove that the defendant had been in direct

contact with the murder victim’s clothing. Id. at 878. However, we did not credit that evidence in

our legal-sufficiency analysis because the science underlying the dog-scent lineups was unreliable.

Id. at 882-84. Given the unreliability of the dog-scent evidence, we held that it had no direct

inculpatory value. Id. at 884 (“To the extent that lower court opinions suggest otherwise, we

overrule them and expressly hold that when inculpatory evidence is obtained from a dog-scent

lineup, its role in the court room is merely supportive.”).

       While the science and methodology of the experts in this case is certainly reliable, the expert

conclusions about the conduct causing the injuries were not. Our sister court has recognized that,
                                                                                                   31

even when an expert’s scientific methodology is sound, an expert’s opinion may nevertheless be too

speculative or conclusory to be considered probative for purposes of a legal-sufficiency review.

Coastal Transp. Co. v. Crown Cent. Petrol. Corp., 136 S.W.3d 227, 233 (Tex. 2004). For example,

in Volkswagen of America, Inc. v. Ramirez, the Court considered a negligence action involving a car

accident. 159 S.W.3d 897 (Tex. 2004). A plaintiff’s accident-reconstruction expert concluded that

the rear wheel of the plaintiff’s car came loose from the axle before the accident rather than after,

and therefore caused the accident. Id. at 902. Another expert pointed to several facts to show that

the wheel bearing had failed and noted that, after the accident, grass was found in the hub of the

detached wheel. Id. at 911. Yet, this expert could not explain how the wheel had detached before

the accident but, nevertheless, remained in the car’s wheel well while the car crossed the median and

collided with another car. Id. The Court concluded that, even if the expert’s methodology was

reliable, his conclusion was not reliable because the facts on which he relied did not support his

expert opinion. Id.

       The same flaw exists in this case. One expert, Dr. Cox, opined that the lack of splash marks

indicated forced immersion. But because he did not know the temperature of the water at the time

of incident, his conclusion was unsupported by facts. Additionally, Dr. Cox reached his conclusion

without consideration of the physical abilities of the defendants to actually forcibly hold the victim

in place. Holloway v. State, 613 S.W.2d 497, 502 (Tex. Crim. App. 1981) (“[R]elevance of the

opinion to an issue in litigation is established only if the expert’s conclusion is based upon facts

either proved or assumed.”).

       For his part, Dr. Wolf was made aware at trial of how physically difficult it would have been

for Kenneth to hold the victim’s feet in the tub. In light of that information, he acknowledged that

it would be “pretty difficult” for Kenneth to commit the offense. Ultimately, he could conclude only
                                                                                                                      32

that the “most probable” explanation was forced immersion, though he also allowed that forced

immersion was “as plausible as anything else.” This does not establish the guilty conduct beyond

a reasonable doubt.

         Even with their considerable expertise in burn injuries and child abuse, neither Dr. Cox nor

Dr. Wolf had expertise in bio-mechanics. Their explanation and demonstrations of how Kenneth

might have held the victim’s feet in the scalding water were necessarily more speculative than their

opinions regarding the burns themselves. While this testimony might have been supportive evidence

of Kenneth’s guilt, it was not based upon sufficient facts or expertise to be considered as direct

evidence of intentional conduct.21 Winfrey, 323 S.W.3d at 884; Holloway, 613 S.W.2d at 503.

         Our Legislature recently acknowledged that a guilty verdict may be unjust where it is based

upon either “bad science” or “bad scientists.” Tex. Code Crim. Proc. art. 11.073 (b), (d). In Winfrey,

we presaged this legislative enactment by refusing to rely upon “bad science” within our legal-

sufficiency analysis because the evidence was based upon unreliable methodology. Winfrey, 323
S.W.3d at 882-84. Here, we take the next, necessary step and hold that a conclusory expert opinion

based upon insufficient facts is not probative evidence. Consistent with our sister Court’s precedent,

we put less probative weight upon conclusions by “bad scientists” whose opinions may be

scientifically inaccurate despite their reliance upon sound science and methodology. Volkswagen,
159 S.W.3d at 911; see also Ex parte Robbins, 478 S.W.3d 678, 693 (Tex. Crim. App. 2014)

(Johnson, J., concurring) (“A scientist may not intend to present bad science, nor must that scientist

be a bad scientist in every situation. Linus Pauling won a Nobel Prize in chemistry and would

certainly be a good scientific witness if he testified about his work in chemistry. However, he would


         21
           To the extent that the jury could have relied upon the lead detective’s opinion that the child’s injuries were
caused by intentional conduct, that opinion was similarly unsupported.
                                                                                                   33

be a bad scientist presenting bad science if he were called as a witness to the unlimited powers of

vitamin C.”).

       Holding that the expert opinions are too conclusory to be direct evidence of guilty conduct

is also consistent with the legal-sufficiency standard set out in Jackson v. Virginia. As we noted in

Brooks v. State, the Jackson v. Virginia legal-sufficiency standard does not blindly defer to a jury’s

credibility determinations; it allows for some consideration of whether the jury’s credibility

determinations were rational in light of the objective evidence. Brooks v. State, 323 S.W.3d 893,

907 (Tex. Crim. App. 2010). We gave an example of a store clerk in a robbery to illustrate this

concept:

       The store clerk at trial identifies A as the robber. A properly authenticated
       surveillance videotape of the event clearly shows that B committed the robbery. But,
       the jury convicts A. It was within the jury’s prerogative to believe the convenience
       store clerk and disregard the video. But based on all the evidence the jury’s finding
       of guilt is not a rational finding.

Id. (quoting Johnson v. State, 23 S.W.3d 1, 15 (Tex. Crim. App. 2000) (McCormick, P.J.,

dissenting)). Reducing conflicts in expert-opinion testimony to simple credibility determinations

without considering whether the opinions themselves are adequately supported fails to ask whether

the jury’s credibility choice was rational.

       As we noted in Coble v. State, some studies have shown that juror reliance upon an expert’s

credentials is directly proportional to the complexity of the information presented: the more complex

the information, the more the jury looks to the background, experience, and status of the expert

himself rather than to the content of his testimony. 330 S.W.3d 253, 281 (Tex. Crim. App. 2010).

We also noted that jurors value medical expertise higher than other scientific expertise. Id. An

expert’s appeal to the juror’s own common sense may be considerably more persuasive than a

counterintuitive and complex, but empirically verified, theory. Id. These studies point generally to
                                                                                                                  34

a jury’s potential to “irrationally” credit an expert’s testimony without considering whether the

expert’s opinion is fully supported.

         The human desire to defer to an “expert” is innate and not always rational. In this case, the

jury acted irrationally in deferring to the experts’ unsupported conclusions that Kenneth, Shelley, or

both of them, intentionally caused the injury to the victim when they found the defendants guilty of

the offense of intentional injury to a child. We do not know, nor can we know, how the child came

to be injured without resort to speculation. Putting a scientific gloss over that speculation does not

make the evidence more certain. Both defendants are entitled to an acquittal.

                                                III. Conclusion

         Given the number of outstanding questions about whether the injury was accidental or

intentionally inflicted, how this alleged offense might have been committed, and who might have

committed it, we conclude that a rational jury would have had at most only a strong suspicion of

guilt under these circumstances, therefore, we hold the evidence insufficient and render judgments

of acquittal.22

         Because the evidence is insufficient to establish that either appellant was responsible for

Bridget’s injuries, we decline to reform the judgment to any lesser-included offense under these

circumstances. See, e.g., Thornton v. State, 425 S.W.3d 289, 300 (Tex. Crim. App. 2014)

(permitting reformation of the judgment if the jury has “necessarily found” all elements of the lesser-

included offense beyond a reasonable doubt and if the evidence is sufficient as to that offense.).




        22
             “If, given all of the evidence, a rational jury would necessarily entertain a reasonable doubt as to the
defendant’s guilt, the due process guarantee requires that we reverse and order a judgment of acquittal.” Swearingen
v. State, 101 S.W .3d at 95.
                              35
Delivered: October 19, 2016
Do not publish